Exhibit 10.19

AMENDMENT NUMBER TWO

TO

GOLD FORWARD SALES CONTRACT

WHEREAS, on March 24, 2013, Goldrich Mining Company (the “Company”) and
___________________________ (the “Purchaser”) entered into a Gold Forward Sales
Contract dated March 24, 2013 (the “Contract”), regarding the delivery by the
Company to the Purchaser of Gold (as defined in the Contract) by the Delivery
Date of November 30, 2014 (the “Delivery Date”), as set forth on the
Confirmation Letter attached as Exhibit A to the Contract (the “Confirmation
Letter”); and

WHEREAS, on November 28, 2014, the Company and Purchaser entered into Amendment
Number One to the Contract, dated November 28, 2014 (“Amendment One”), which
amendment provided, in part, that the Company would (i) pay only 10% of the
Required Quantity of Gold due on the Delivery Date of November 20, 2014, (ii)
pay interest on the value of the Delayed Deliver Required Quantity (as defined
in Amendment One) at an annual percentage rate of 8% and (iii) agreed to deliver
the Delayed Delivery Quantity on November 30, 2015.  

WHEREAS, the Company and the Purchaser desire to amend the Contract, as amended
by Amendment One, and the Confirmation Letter to provide for delivery of a
portion of the Gold on November 30, 2015 and the remaining portion of the Gold
at a later Delivery Date of November 30, 2016, to provide for the payment of
interest on the value of the Gold subject to the later Delivery Date and to
provide Gold price protection during the delayed delivery period.

NOW THEREFORE, in consideration of the respective covenants and agreements
hereinafter set forth and for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereby agree as
follows:

1.

Ten percent (10%) (rounded up to the nearest ounce of gold) of the Required
Quantity of Gold under the Contract, prior to Amendment One, which was
originally due on the Delivery Date of November 30, 2014 will be delivered on
November 30, 2015 (“Delivered Required Quantity”).  The Delivered Required
Quantity will be delivered to a Delivery Point in _______to be designated by the
Purchaser in writing to the Company instead of the Delivery Point in Fairbanks,
Alaska as set forth in the Confirmation Letter.  In relation to the Delivered
Required Quantity, “Delivery Point” as set forth on the Confirmation Letter is
hereby amended to be the location in ________ as designated by the Purchaser. In
relation to the remaining 80% of the Required Quantity (the “Further Delayed
Delivery Required Quantity”), “Delivery Point” shall remain Fairbanks, Alaska,
as set forth on the Confirmation Letter. In lieu of gold, the Company may
satisfy the delivery of the Delivered Required Quantity by paying, as directed
by the Purchaser, an amount equal to the Delivered Required Quantity times the
greater of the Original Purchase Price or the Index Price for the day preceding
the date of payment.   




2.

In relation to the remaining 80% of the original Required Quantity of Gold under
the Contract, prior to Amendment One and this Amendment Two (the “Further
Delayed Delivery Required





1







--------------------------------------------------------------------------------

Quantity”), such Further Delayed Delivery Required Quantity shall be delivered
to the Purchaser at the Delivery Point on November 30, 2016. In relation to the
Further Delayed Delivery Required Quantity, “Delivery Date” as set forth on the
Confirmation Letter, is hereby amended to be November 30, 2016.




3.

The Company hereby agrees to pay interest on the value of the Further Delayed
Delivery Required Quantity (calculated as described in section 4 below) at an
annual percentage rate of 8% (the “Interest Rate”) payable quarterly on December
31, 2015 and March 31, June 30 and September 30, 2016, with any remaining
interest due and payable on the Delivery Date for the Further Delayed Delivery
Required Quantity.  Interest shall be non-compounding, provided however, that
any interest not paid in full by any required Interest Payment Date, shall be
added to the principal amount of the value of the Further Delayed Delivery
Required Quantity and shall be subject to interest at the Interest Rate until
such late interest payment is made in full. All interest due and payable shall
be paid in cash to the Purchaser at the bank account designated by the Purchaser
in Schedule A hereto.   




4.

The value of the Further Delayed Delivery Required Quantity shall be set on
December 1, 2015 and shall be equal to the number of ounces of Gold in the
Further Delayed Delivery Required Quantity multiplied by the greater of either:
(a) the Delivery Date Index Price (as defined in the Contract) on November 30,
2015; or (b) the Original Purchase Price used to calculate the amount of gold
due in the Confirmation Letter. The Original Purchase Price was the lesser of
either (i) $1350 per ounce of fine gold or (ii) a 25% discount to the Initial
Index Price (as defined in the Contract).




5.

 If the Delivery Date Index Price on November 30, 2016 is less than the Original
Purchase Price, an Additional Adjusted Required Amount, equal to the Further
Delayed Delivery Required Quantity multiplied by a ratio, consisting of the
Original Purchase Price as the numerator and the Delivery Date Index Price on
November 30, 2016 as the denominator, less the Further Delayed Delivery Required
Quantity, shall be delivered to the Purchaser at the Delivery Point by December
31, 2016.   

Pursuant to Section 7.02(e) of the Contract, this agreement hereby amends the
Contract in relation to the matters set forth above. Except as expressly set
forth herein, the Contract is not otherwise amended, altered or revoked.  The
Contract remains in full force and effect.

This amended is governed by the provisions of the Contract in Section 7.02 and
7.03, including but not limited to those provisions regarding choice of law,
assignment, amendment and arbitration.

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of this
__ day of _________________2015.

GOLDRICH MINING COMPANY

PURCHASER

By: _____________________________

By:_____________________________

   

Name: __________________________





2







--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER BANK ACCOUNT INFORMATION




Please pay cash in lieu of gold to the following bank account:
















Bank account for quarterly payment of interest (same account as above unless
indicated otherwise):











SCHEDULE A TO AMENDMENT TWO TO GOLD FORWARD SALES CONTRACT





